      Case 6:19-cv-02089-JA-DCI Document 1 Filed 10/31/19 Page 1 of 6 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

TARA ULRICH,

         Plaintiff,

vs.                                                          CASE NO.:

CONNECTIONS EDUCATION LLC
d/b/a Pearson Online and Blended Learning K-12 USA,

      Defendant.
______________________________/

                              COMPLAINT AND JURY DEMAND

         Plaintiff, TARA ULRICH, (hereinafter “Plaintiff” or “Ms. Ulrich”) by and through the

undersigned counsel, sues Defendant, CONNECTIONS EDUCATION LLC d/b/a Pearson Online

and Blended Learning K-12 USA, (hereinafter “Defendant” or “Pearson”) and alleges in support:

                                 JURISDICTION AND VENUE

         1.      This is a civil action by Plaintiff against her former employer for monetary

damages, declaratory relief and other equitable relief pursuant to the Family and Medical Leave

Act of 1993, 29 U.S.C. 2601, et seq., as amended.

         2.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343 as the matters

at issue involve federal questions and the enforcement of federal statutes. Declaratory relief is

authorized under 28 U.S.C. §§ 2210 and 2202.

         3.      This Court has personal jurisdiction over Defendant because the events giving rise

to this lawsuit occurred in Osceola County.

         4.      Venue is proper in the Middle District of Florida, Orlando Division, under 28 USC

§ 1391 because the events giving rise to this lawsuit occurred in Osceola County.
   Case 6:19-cv-02089-JA-DCI Document 1 Filed 10/31/19 Page 2 of 6 PageID 2



                                            PARTIES

       5.      Plaintiff, TARA ULRICH, is a resident of Osceola County, Florida.

       6.      Defendant is CONNECTIONS EDUCATION LLC d/b/a Pearson Online and

Blended Learning K-12 USA a Foreign Limited Liability Company with its headquarters located

at 5601 Green Valley Drive, Bloomington, Minnesota 55437.

       7.      Defendant, CONNECTIONS EDUCATION LLC d/b/a Pearson Online and

Blended Learning K-12 USA, is a global company with more than 24,000 employees,

approximately 14,000 of whom work in Pearson North America (United States and Canada).

       8.      At all times hereinafter mentioned, the Plaintiff performed and conducted business

for the Defendant in Osceola County, Florida.

       9.      Defendant expected or should have reasonably expected its acts and business

activities to have consequences in Osceola County, Florida

                       ALLEGATIONS CENTRAL TO ALL COUNTS

       10.     Ms. Ulrich worked for Pearson as an Advisor from August 8, 2011 through June

26, 2018. As an Advisor, Ms. Ulrich oversaw approximately 200 students at over fifteen schools.

During her employment, Ms. Ulrich received multiple raises, was recognized as a top performer

on numerous occasions and prior to her final assessment never received less than a three out of

four on an employee review.

       11.     During the 2017-2018 school year, Ms. Ulrich worked under the supervision of

Cristin Gilleland.

       12.     At the end of January 2018, Ms. Gilleland completed Ms. Ulrich’s fall assessment,

grading her a three out of four in every category.
   Case 6:19-cv-02089-JA-DCI Document 1 Filed 10/31/19 Page 3 of 6 PageID 3



       13.       On February 4, 2018, Ms. Ulrich notified Ms. Gilleland that she needed Gallbladder

surgery.

       14.       On February 14, 2018, Ms. Ulrich received her first warning in seven years of

employment that her tone wasn’t “nice” in a calendar meeting.

       15.       On February 16, 2018 Ms. Ulrich had surgery to remove her gallbladder.

Unfortunately, Ms. Ulrich suffered multiple complications relating to the surgery and was forced

to miss work until February 28, 2018.

       16.       As a result of missing this additional time, Ms. Ulrich applied for and was granted

FMLA leave and short-term disability.

       17.       Upon returning to work, Ms. Gilleland approached Ms. Ulrich and let her know that

she was disappointed that she was struggling to meet School Year Cycle (SYC) expectations.

       18.       Ms. Ulrich reminded Ms. Gilleland that Pearson had not provided any substitute to

fill in for her during her leave of absence, but Ms. Ulrich reassured Ms. Gilleland that she would

get all her work completed in a timely manner; Ms. Ulrich had caught up by the middle of March.

       19.       On May 10, 2018, Ms. Gilleland met with Ms. Ulrich to review her 2018 end of

year assessment. In Ms. Ulrich’s review, Ms. Gilleland rated Ms. Ulrich’s work as a one (meaning

ineffective) citing her February 14, 2018 verbal coaching. Additionally, Ms. Gilleland wrote, “Tara

struggled early on with meeting the SYC expectations and had to be reminded several times to

utilize available reporting to address communication needs. By mid-March, Tara showed great

improvement with her SYC contact metrics and continues to meet contact expectations on a

weekly basis.”
   Case 6:19-cv-02089-JA-DCI Document 1 Filed 10/31/19 Page 4 of 6 PageID 4



        20.     The only reason Ms. Ulrich had not met “SYC expectations” was her use of FMLA

leave. She missed work from February 16, 2018 through February 28, 2018 causing her to fall

below quota

        21.     After presenting the review to Ms. Ulrich, Ms. Gilleland informed Ms. Ulrich that

she would not be welcomed back for the 2018-2019 school year.

        22.     Ms. Gilleland used Ms. Ulrich’s year end assessment to terminate Ms. Ulrich in

retaliation for her use of FMLA Leave.

        23.     Pearson’s act of terminating Ms. Ulrich violates The Family Medical Leave Act.

        24.     As a result of her unlawful termination, Ms. Ulrich has suffered lost wages and

benefits, emotional distress, humiliation, mental anxiety, loss of the enjoyment of life and loss of

dignity.

        25.     Ms. Ulrich has incurred attorney fees and costs as a result of pursuing her claim

against Defendant.

                              COUNT I
   RETALIATION IN VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT

        26.     Plaintiff re-alleges and re-adopts paragraphs 1 through 25 of this Complaint as if

fully set forth herein.

        27.     Ms. Ulrich was an employee of Pearson, and Pearson is a covered employer as

defined under the Family and Medical Leave Act of 1993, 29 U.S.C. 2601, et seq., as amended.

Ms. Ulrich was, at all times relevant to this Complaint, eligible for leave under the FMLA.

        28.     Ms. Gilleland was Ms. Ulrich’s supervisors and is an agent of Pearson. At all times

relevant to this Complaint, Ma. Gilleland acted in the interests of her employer in unlawfully

retaliating against Plaintiff for utilizing FMLA leave.
   Case 6:19-cv-02089-JA-DCI Document 1 Filed 10/31/19 Page 5 of 6 PageID 5



       29.     Pearson unlawfully retaliated against Plaintiff by disciplining her and terminating

her for exercising her rights under the Act.

       30.     As a direct, proximate and foreseeable result of Defendant’s termination of

Plaintiff, Plaintiff has suffered emotional distress, mental pain and suffering, past and future

pecuniary losses, inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary

losses, along with lost back and front pay, interest on pay, bonuses, and other tangible and

intangible damages. These damages have occurred in the past, are permanent and continuing.

       WHEREFORE Plaintiff, TARA ULRICH, respectfully demands judgment against

Defendant, CONNECTIONS EDUCATION LLC d/b/a Pearson Online and Blended Learning K-

12 USA, and requests this Honorable Court enter an Order making her whole by awarding the

following relief:

       A.      Compensation for lost wages, benefits, and other remuneration;

       B.      Front pay;

       C.      Compensatory damages, including emotional distress, allowable at law;

       D.      Prejudgment interest on all monetary recovery obtained;

       E.      Damages for all employment benefits she would have received but for the

               discriminatory acts and practices of Defendant;

       F.      Reasonable attorney's fees and costs incurred in this action as provided in Section

               760.11(5), Florida Statutes; and

       G.      For such further relief as the Court deems just and equitable.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury of all issues so triable.

       Dated this 31st day of October 2019.
Case 6:19-cv-02089-JA-DCI Document 1 Filed 10/31/19 Page 6 of 6 PageID 6



                                      Respectfully submitted by:

                                      /s/ Jason W. Imler, Esq
                                      Jason W. Imler
                                      Florida Bar No. 1004422
                                      Gary L. Printy, Jr
                                      Florida Bar No. 41956
                                      PRINTY & PRINTY, P.A.
                                      3411 W. Fletcher Ave., Suite A
                                      Tampa, Florida 33618
                                      Telephone (813) 434-0649
                                      FAX (813) 423-6543
                                      garyjr@printylawfirm.com
                                      jason.imler@printylawfirm.com
                                      toni.harrold@printylawfirm.com
                                      wanda.butler@printylawfirm.com
